     CASTRONOVA LAW OFFICES, PC
1
     Stephen G. Castronova, Esq. [SBN 7305]
2    605 Forest Street
     Reno, NV 89509
3    (775) 323-2646 | Fax: (775) 323-3181
     sgc@castronovalaw.com
4
     Attorneys for RAY HEATING PRODUCTS, INC.
5    dba RHP MECHANICAL SYSTEMS

6                               UNITED STATES DISTRICT COURT
7
                                         DISTRICT OF NEVADA
8

9    TRAVELERS PROPERTY CASUALTY                    CASE NO.   3:15-cv-00351-MMD-CBC
     COMPANY OF AMERICA, a Connecticut
10   Corporation as Subrogee of PACIFIC
     CHEESE CO. INC., and LAKE VALLEY
11
     PROPERTIES LLC,                                STIPULATION AND ORDER FOR
12                                                  DISMISSAL WITH PREJUDICE
                           Plaintiffs,
13   vs.
14
     ADVANCED COIL TECHNOLOGY, LLC,
15   a Minnesota limited liability company,
     PHOENIX HOLDINGS OF OWATONNA,
16   INC., a Minnesota corporation, HUSSMAN
     CORPORATION, a Missouri corporation,
17
     individually and as successor in interest to
18   Krack Corporation; BRIGGS ELECTRIC,
     INC., a California corporation; RAY
19   HEATING PRODUCTS, INC. dba RHP
20
     MECHANICAL SYSTEMS, a Nevada
     corporation.
21                          Defendants.
22
           IT IS HEREBY STIPULATED AND AGREED, by and between counsel for Plaintiff,
23
     TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA, a Connecticut Corporation
24
     as Subrogee of PACIFIC CHEESE CO. INC., and LAKE VALLEY PROPERTIES LLC, and
25
     counsel for Defendant, RAY HEATING PRODUCTS, INC., dba RHP MECHANICAL
26
     SYSTEMS, that the Plaintiff’s Complaint against Defendant, RAY HEATING PRODUCTS,
27

28


                                                    1
     INC., dba RHP MECHANICAL SYSTEMS, be dismissed with prejudice, the parties to bear their
1
     own attorney’s fees and costs incurred.
2
     Dated: April 22, 2019.                          LAW OFFICES OF ROBERT A.
3
                                                     STUTMAN, P.C.
4

5
                                                     Kevin Smith/s/_
6                                                    Kevin P. Smith, Esq.
                                                     500 Office Center Drive, Ste. 301
7
                                                     Fort Washington, PA 19034
8                                                    Telephone: (215) 283-1177
                                                     Fax: (215) 283-1188
9                                                    Attorneys for Plaintiff
                                                     TRAVELERS PROPERTY CASUALTY
10
                                                     COMPANY OF AMERICA, as
11                                                   Subrogee of PACIFIC CHEESE CO. INC.
                                                     And LAKE VALLEY PROPERTIES LLC
12

13
     Dated: April 22, 2019.                          CASTRONOVA LAW OFFICES, P.C.
14

15
                                                     Stephen G. Castronova /s/
16                                                   Stephen G. Castronova, Esq. [SBN 7305]
                                                     Heather A. Robertson, Esq. [SBN 11699]
17
                                                     605 Forest Street
18                                                   Reno, Nevada 89509
                                                     Telephone: (775) 323-2646
19                                                   Fax: (775) 323-3181
                                                     Attorneys for Defendant
20
                                                     RAY HEATING PRODUCTS, INC. dba
21                                                   RHP MECHANICAL SYSTEMS

22

23

24

25

26

27

28


                                                 2
1
                                                 ORDER
2
            Based on the Stipulation for Dismissal with Prejudice, executed by counsel for Plaintiff
3
     TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA, as Subrogee of PACIFIC
4

5    CHEESE CO. INC., and LAKE VALLEY PROPERTIES, LLC, and counsel for Defendant, RAY

6    HEATING PRODUCTS, INC., dba RHP MECHANICAL SYSTEMS, it is hereby ordered that
7
     the Plaintiff’s Complaint against Defendant, RAY HEATING PRODUCTS, INC. dba RHP
8
     MECHANICALT SYSTEMS, is hereby dismissed with prejudice, with the parties to bear their
9

10
     own costs and attorney’s fees.

11   Dated: April 22, 2019.
12

13                                                       _____________________________________
                                                         MIRANDA M. DU
14                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
